Citation Nr: 0838497	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-01 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for diabetes mellitus with 
early nephropathy, currently evaluated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  


FINDING OF FACT

The veteran's diabetes mellitus with early nephropathy has 
required the use of an oral hypoglycemic agent and a 
restricted diet but with no regulation of activities or 
insulin required. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.119, Diagnostic Code 
7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a June 2004 letter the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran and what information and evidence will be obtained by 
VA.  Specifically, the letter advised that veteran that he 
should submit a statement from his doctor, containing the 
physical and clinical finding, results of laboratory tests 
and the dates of the examinations and tests.  The letter also 
advised the veteran to submit statements form other 
individuals who are able to describe in what manner his 
disability has become worse.  Moreover, he was requested to 
advise VA of treatment he has received so that VA could 
obtain the records of such.  Finally, the letter advised the 
veteran that he could submit his own statement completely 
describing his symptoms, their frequency and severity, and 
other involvement, extension and additional disablement 
caused by the disability.  The veteran responded to the 
letter by indicating that all treatment is received at the VA 
medical center.  He was provided with pertinent rating 
criteria in the October 2005 Statement of the Case 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, and post service 
treatment records and examination reports.  

While the VCAA notice provided does not fully comply with the 
Court's decision Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Board finds such is not prejudicial to the 
claimant.  Here, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He responded to the notice by 
identifying the only location of relevant evidence, and VA 
obtained such records.  Moreover, he described his 
symptomatology to the VA examiner and to VA treatment 
providers.  Finally, his notice of disagreement reflects 
actual knowledge of the rating criteria, as he indicated that 
he should receive a 40 percent evaluation.  The veteran was 
an active participant in the claims process by responding to 
notices and submitting evidence.  Thus, was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  There is no indication that there are 
additional relevant records to obtain.  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the claim, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881; see also Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

The Board notes that the veteran maintains he should receive 
a 40 percent disability rating for his diabetes mellitus and 
is appealing the original assignment of a disability rating 
for diabetes mellitus.  As such, the severity of the 
disability at issue shall be considered from the initial 
assignment of the disability rating to the present time.   
 
The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent 
evaluation is assigned for diabetes mellitus that requires 
insulin and restricted diet or oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation is appropriate for 
diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities.  A 60 percent evaluation is 
assigned for diabetes mellitus that requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
one or 2 hospitalizations per year or twice a month visits to 
a diabetes care provider, plus complications that would not 
be compensable if separately evaluated.  A 100 percent 
evaluation is applicable for diabetes mellitus that requires 
more than one daily injection of insulin, restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 3 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

In his June 2004 claim, the veteran submitted a copy of a 
packing list from the VA pharmacy dated in May 2004, 
indicating that he had received a prescription for metformin.  
In this regard, a May 2004 treatment note addendum indicated 
that the veteran's A1C lab result indicated a value of 7.5, 
which had been 5.4 during April 2003.  The examiner informed 
the veteran, ordered metformin, and discussed the veteran's 
diet with him via telephone.  

The veteran was afforded an additional VA examination during 
July 2004.  The examiner indicated that the veteran's spot 
test for microalbuminuria disclosed a level of 46.2, which 
was above the normal range of 0 to 29.  However, the examiner 
indicated the veteran had no symptoms suggestive of systemic 
complications from diabetes.  Specifically, the veteran 
denied any tingling or numbness in the hands or feet; there 
had been no visual symptoms; and no symptoms which might 
indicate a cardiovascular problem.  The examiner additionally 
indicated the veteran was taking metformin; he monitored his 
glucose on a regular basis; and he had been advised of the 
appropriate dietary modifications.  It was noted that the 
veteran worked full time as a security guard with the state 
department of corrections.  The general medical examination 
was within normal limits.  The examiner's impression was that 
the veteran's diabetes was under suboptimal control but he 
did not have significant systemic complications at that time.  
However, the examiner indicated that the veteran had early 
diabetic nephropathy indicated by his elevated 
microalbuminuria.  

VA treatment records from May 2004 until October 2005 
indicate that the veteran had continuing treatment for 
diabetes mellitus.  More specifically, a July 2005 diabetes 
education note indicates that the veteran had a baseline 
HbA1C level of 6.2% during March 2005, which reflected good 
glycemic control.  Also, the veteran had an ophthalmological 
consult during July 2005 in which the examiner found 
retinopathy secondary to diabetes mellitus, but vision was 
20/20 at distance without correction.  Additionally, the 
examiner indicated that the veteran's complaint of blurred 
vision which had occurred for a few seconds the month prior 
could be due to the changes in his blood sugar level.  As the 
veteran's vision was normal, a separate compensable rating 
for diabetic retinopathy is not warranted.  See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6079.

The Board notes that the veteran was prescribed an oral 
hypoglycemic agent during May 2004, due to laboratory results 
indicating that his diabetes mellitus was not adequately 
controlled.  At no time during the relevant period had there 
been objective manifestation of diabetes mellitus to the 
extent that a regulation of activities was required.  38 
C.F.R. § 4.119.  In this regard, the outpatient treatment 
records reflect that exercise was recommended.  Moreover, 
insulin has not been prescribed. 

The Board additionally notes that the July 2004 examiner 
found early indication of nephropathy manifested by 
microalbuminuria during laboratory testing.  However, the 
examiner noted there were no systemic symptoms.  Further 
laboratory tests revealed normal creatinine and BUN values in 
2004 and 2005, and the records reveal no treatment for 
nephropathy, no evidence of acute nephritis, and normal blood 
pressure readings.  Thus, a separate rating under 38 C.F.R. 
§ 4.115a for renal dysfunction is not warranted.   

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an increased rating for diabetes mellitus with 
early nephropathy is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


